Citation Nr: 0008758	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an increased rating for post-operative 
impairment of the left clavicle and scapula, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to August 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 1998 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for disability 
ratings in excess of ten percent for his service-connected 
post-operative impairment of the left clavicle and scapula 
(hereinafter a "left shoulder disability") and right knee 
disability.  Subsequently, by a July 1998 decision, an 
increased (20 percent) rating for the veteran's right knee 
disability was assigned.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in AB v. 
Brown, 6 Vet. App. 35 (1993), found that in an appeal in 
which the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings.  Thus, the Board still has jurisdiction 
of this issue.


REMAND

The Board notes that each of the ways by which the shoulder 
is ratable contemplates problems with movement.  See 
38 C.F.R. § 4.71a (1999).  Consequently, consideration must 
now be given to the degree of any functional loss caused by 
pain such as has been repeatedly complained of by the 
veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion require consideration of functional losses due to 
pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is what is now required in the 
veteran's case.

When seen by VA in June 1998, for the first time following 
his January 1998 left shoulder surgery, the veteran's 
complaints of left shoulder pain were noted.  Additionally, 
clinical findings relative to his left shoulder were made, 
which included range of motion studies that disclosed 
elevation to 180 degrees, external rotation to 80 degrees, 
and internal rotation to T8.  The examiner also reported that 
the veteran did not have pain on palpation along the 
acromioclavicular joint, the distal clavicle showed no 
evidence of instability, and the left shoulder had good range 
of motion and strength as well as no glenohumeral joint 
instability or degenerative changes.  However, it was also 
reported that the veteran had pain along the posterior 
trapezius, some posterior tenderness, and the left shoulder 
had some stiffness.  Yet, no attempt was made to quantify the 
veteran's pain with use in terms that can be used to apply 
the pertinent rating criteria.  Consequently, it may be said 
that the examination report was not responsive to the mandate 
of DeLuca that the examiner express the functional losses 
experienced by the veteran in terms that can be used to apply 
the criteria of the applicable diagnostic codes.  For 
example, while a veteran may have almost normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe limitation of 
motion.  If so, he must be rated accordingly.  The only way 
to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain with use or flare-ups, etc., and to report such an 
opinion in terms that can be used to apply the rating 
criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, and because the 
veteran's service-connected disability contemplates 
limitation of motion, a remand for a VA examination to 
ascertain the degree of left shoulder impairment is required.  
See Green v. Derwinski, 1 Vet. App. 121 (1991); Massey v. 
Brown, 7 Vet. App. 204 (1994).

In addition, the Board notes that the Court s" 
from the same injury, permitting separate disability ratings.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, supra.  
Therefore, on remand, consideration must be give by the RO to 
both the neurological impairment and painful post-operative 
scar complained of by the veteran at his December 1999 
personal hearing before the undersigned.

Next, the Board notes that the veteran testified at his 
December 1999 personal hearing that post-operative treatment 
records from a Dr. Saulter (sic) (a review of the record 
shows that the name of the veteran's physician's was "Ralph 
F. Salzer" - not "Saulter"), related to treatment of the 
veteran's left shoulder disability, were not part of the 
record on appeal.  Therefore, on remand, the RO should obtain 
such records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Lastly, turning to the issue of an increased rating for the 
veteran's service-connected right knee disability, the Board 
notes that in May 1998 he filed a notice of disagreement with 
the RO's March 1998 denial of an increased rating for this 
disability.  However, a statement of the case was not 
forthcoming from the RO on this issue.  The Court has 
recently indicated that referral to the RO of issues with 
which the veteran disagrees does not suffice.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Rather, a remand is required.  
Id.  Consequently, this issue must also be remanded.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain and 
associate with the record all pre- and 
post-operative treatment records 
surrounding the veteran's January 1998 
left shoulder surgery, including all of 
Dr. Ralph F. Salzer's post-operative 
treatment records, as well as all 
treatment record maintained by the 
veteran's employer.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations 
to determine the extent of his service-
connected left shoulder disability.  The 
examiner(s) should review the claims' 
file, examine the veteran, and provide 
findings that take into account all 
functional impairments due to his 
service-connected disability.  The 
examiners should identify each functional 
debility legitimately experienced by the 
veteran solely due to service-connected 
left shoulder disability.

a.  The orthopedic examiner should 
conduct complete range of motion 
studies.  Specifically, the examiner 
should conduct an evaluation of the 
veteran's left shoulder that takes 
into account all functional 
impairment such as pain on use, 
weakness, fatigability, abnormal 
movement, etc.  It should be noted 
whether the functional debility 
experienced by the veteran equates 
to limitation of motion of the arm 
to 25 degrees from the body, equates 
to limitation of motion to midway 
between the side and shoulder level, 
or equates to limitation of motion 
of the arm to shoulder level. See 
38 C.F.R. §§ 4.40, 4.45 (1999); 
DeLuca, supra.  If it is not 
possible to equate the difficulties 
affecting the left shoulder with 
addition loss in range of motion, 
the orthopedic examiner should 
specifically state so.  The 
orthopedic examiner should also 
state whether the veteran's left 
shoulder has malunion, nonunion, or 
dislocation, and if so, whether it 
is with or without loose movement.  
Additionally, the orthopedic 
examiner should also indicate 
whether any post-operative scar is 
superficial, poorly nourished, with 
repeated ulceration, or is tender 
and painful on objective 
demonstration.  The orthopedic 
examiner must also give an opinion 
as to whether any scarring further 
limits function of the veteran's 
left shoulder.

b.  The neurologic examiner should 
report if the veteran has any 
neurologic impairment due to 
service-connected left shoulder 
disability and, if so, it should be 
set forth in detail.  The degree of 
neurologic impairment, if any, 
should be characterized as mild, 
moderate, or severe for each nerve 
affected.

3.  The RO should issue a statement of 
the case with respect to the claim for an 
increased rating for a right knee 
disability.  If the veteran files a 
timely substantive appeal, this issue 
should be returned for review by the 
Board.

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  
Adjudication of the claim for an 
increased rating from the service-
connected left shoulder disability should 
include consideration by the RO of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, 4.118, 4.124a (1999) and the 
precepts of DeLuca, supra, and Esteban, 
supra.  If any action taken remains 
adverse to the veteran, a supplemental 
statement of the case (SSOC) should be 
issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
August 1998 statement of the case, 
including private treatment records 
received by the Board in March 2000, a 
summary of the applicable laws and 
regulations, and an explanation of how 
such laws and regulations affect the RO's 
decision.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


